Exhibit 23.01 - Consent of Crowe Horwath LLP, independent registered public accounting firm - Nicor Companies Savings Investment Plan CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-178497 on Form S-8 of AGL Resources Inc. of our report dated June 25, 2012 appearing in this Annual Report on Form 11-K of the Nicor Companies Savings Investment Plan for the year ended December31,2011. /s/ Crowe Horwath LLP Oak Brook, Illinois June 25, 2012
